         Case 1:20-cv-12155-NMG Document 17 Filed 02/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 RYAN CAIN on behalf of himself and            :
 others similarly situated,                    :
                                               :
        Plaintiff,                             :     Case No. 1:20-cv-12155
                                               :
 v.                                            :
                                               :
 SUPREME ADVOCATES, INC.                       :
                                               :
        Defendant.                             :


                                 NOTICE OF SETTLEMENT

       The plaintiff files this notice to advise the Court that the parties have tentatively reached

a settlement in this matter and they intend to file a notice of dismissal within twenty-one days.



                                                      /s/ Anthony I. Paronich
                                                      Anthony I. Paronich
                                                      Paronich Law, P.C.
                                                      350 Lincoln Street, Suite 2400
                                                      Hingham, MA 02043
                                                      (508) 221-1510
                                                      anthony@paronichlaw.com

                                                      COUNSEL FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on this 17th
day of February, 2021 on all counsel of record via the Court’s CM/ECF system.


                                                      /s/ Anthony I. Paronich
                                                      Anthony I. Paronich
